Exhibit 10.1

 

CASELLA WASTE SYSTEMS, INC.

 

2006 STOCK INCENTIVE PLAN, AS AMENDED

 

1.                                      Purpose

 

The purpose of this 2006 Stock Incentive Plan (the “Plan”) of Casella Waste
Systems, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2.                                      Eligibility

 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights, restricted stock,
restricted stock units and other stock-based awards (each, an “Award”) under the
Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.

 

3.                                      Administration and Delegation

 

(a)                                 Administration by Board of Directors.  The
Plan will be administered by the Board. The Board shall have authority to grant
Awards and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan as it shall deem advisable. The Board may
construe and interpret the terms of the Plan and any Award agreements entered
into under the Plan. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of such expediency. All decisions by the Board shall be
made in the Board’s sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any Award. No director
or person acting pursuant to the authority delegated by the Board shall be
liable for any action or determination relating to or under the Plan made in
good faith.

 

(b)                                Appointment of Committees.  To the extent
permitted by applicable law, the Board may delegate any or all of its powers
under the Plan to one or more committees or subcommittees of the Board (a
“Committee”). All references in the Plan to the “Board” shall mean the Board or
a Committee of the Board to the extent that the Board’s powers or authority
under the Plan have been delegated to such Committee. During such time as the
Class A Common Stock, $0.01 par value per share, of the Company (the “Common
Stock”) is registered under the Securities Exchange Act of 1934 (the “Exchange
Act”), the Board shall appoint one such Committee of not less than two members,
each member of which shall be an “outside director” within the meaning of
Section 162(m) of the Code and a “non-employee director” as defined in
Rule 16b-3 promulgated under the Exchange Act. Grants of Awards intended to
comply with Section 162(m) shall be made only by such Committee.

 

(c)                                 Delegation to Officers.  To the extent
permitted by applicable law, the Board may delegate to one or more officers of
the Company the power to grant Awards to employees or officers of the Company or
any of its present or future subsidiary corporations and to exercise such other
powers under the Plan as the Board may determine, provided that the Board shall
fix the terms of the Awards to be granted by such officers (including the
exercise price of such Awards, which may include a formula by which the exercise
price will be determined) and the maximum number of shares subject to Awards
that the officers may grant; provided further, however, that no officer shall be
authorized to

 

1

--------------------------------------------------------------------------------


 

grant Awards to any “executive officer” of the Company (as defined by Rule 3b-7
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or
to any “officer” of the Company (as defined by Rule 16a-1 under the Exchange
Act).

 

4.                                      Stock Available for Awards

 

(a)                                 Number of Shares.  Subject to adjustment
under Section 10, Awards may be made under the Plan for up to such number of
shares of Common Stock as is equal to the sum of: (i) 1,275,000 shares of Common
Stock (of which 275,000 shares are reserved for issuance to non-employee
directors pursuant to Section 6 below), plus (ii) such additional number of
shares of Common Stock as is equal to the aggregate number of shares subject to
Awards granted under the Company’s 1993 Incentive Stock Option Plan, 1994
Nonstatutory Stock Option Plan, 1996 Stock Option Plan, and 1997 Stock Inventive
Plan which are not actually issued because such awards expire or otherwise
result in shares not being issued. For purposes of counting the number of shares
available for the grant of Awards under the Plan, (i) shares of Common Stock
covered by independent SARs shall be counted against the number of shares
available for the grant of Awards under the Plan; provided, however, that
independent SARs that may be settled in cash only shall not be so counted;
(ii) if any Award (A) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (B) results in any Common Stock not being issued (including as a
result of an independent SAR that was settleable either in cash or in stock
actually being settled in cash), the unused Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan; provided,
however, in the case of Incentive Stock Options (as hereinafter defined), the
foregoing shall be subject to any limitations under the Code; and (iii) shares
of Common Stock tendered to the Company by a Participant to (A) purchase shares
of Common Stock upon the exercise of an Award or (B) satisfy tax withholding
obligations (including shares retained from the Award creating the tax
obligation) shall not be added back to the number of shares available for the
future grant of Awards under the Plan. Shares issued under the Plan may consist
in whole or in part of authorized but unissued shares or treasury shares.

 

(b)                                Sub-limits.  Subject to adjustment under
Section 10, the maximum number of shares of Common Stock with respect to which
Awards may be granted to any Participant under the Plan shall be 200,000 per
fiscal year. For purposes of the foregoing limit, the combination of an Option
in tandem with a SAR (as each is hereafter defined) shall be treated as a single
Award. The per-Participant limit described in this Section 4(b) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).

 

(c)                                 Substitute Awards.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant Awards in
substitution for any options or other stock or stock-based awards granted by
such entity or an affiliate thereof. Substitute Awards may be granted on such
terms as the Board deems appropriate in the circumstances, notwithstanding any
limitations on Awards contained in the Plan. Substitute Awards shall not count
against the overall share limit set forth in Section 4(a), except as may be
required by reason of Section 422 and related provisions of the Code.

 

5.                                      Stock Options

 

(a)                                 General.  The Board may grant options to
purchase Common Stock (each, an “Option”) and determine the number of shares of
Common Stock to be covered by each Option, the exercise price of each Option and
the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable. An Option that is not intended to be an
Incentive Stock Option (as hereinafter defined) shall be designated a
“Nonstatutory Stock Option.”

 

2

--------------------------------------------------------------------------------


 

(b)                                Incentive Stock Options.  An Option that the
Board intends to be an “incentive stock option” as defined in Section 422 of the
Code (an “Incentive Stock Option”) shall only be granted to employees of the
Company, any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. The Company shall have no liability
to a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.

 

(c)                                 Exercise Price.  The Board shall establish
the exercise price of each Option and specify such exercise price in the
applicable option agreement; provided, however, that the exercise price shall be
not less than 100% of the Fair Market Value (as defined below) on the date the
Option is granted.

 

(d)                                Duration of Options.  Each Option shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable option agreement, provided, however, that no
Option will be granted for a term in excess of 10 years.

 

(e)                                 No Reload Rights.  No Option granted under
the Plan shall contain any provision entitling the optionee to the automatic
grant of additional Options in connection with any exercise of the original
Option.

 

(f)                                   Exercise of Option.  Options may be
exercised by delivery to the Company of a written notice of exercise signed by
the proper person or by any other form of notice (including electronic notice)
approved by the Board, together with payment in full as specified in
Section 5(g) for the number of shares for which the Option is exercised. Shares
of Common Stock subject to the Option will be delivered by the Company following
exercise either as soon as practicable or, subject to such conditions as the
Board shall specify, on a deferred basis (with the Company’s obligation to be
evidenced by an instrument providing for future delivery of the deferred shares
at the time or times specified by the Board).

 

(g)                                Payment Upon Exercise.  Common Stock
purchased upon the exercise of an Option granted under the Plan shall be paid
for as follows:

 

(1)                                 in cash or by check, payable to the order of
the Company;

 

(2)                                 except as may otherwise be provided in the
applicable option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

 

(3)                                 to the extent provided for in the applicable
option agreement or approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their fair market value as determined by (or in a
manner approved by) the Board (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

(4)                                 to the extent permitted by applicable law
and provided for in the applicable option agreement or approved by the Board, in
its sole discretion, by (i) delivery of a promissory note of

 

3

--------------------------------------------------------------------------------


 

the Participant to the Company on terms determined by the Board, or (ii) payment
of such other lawful consideration as the Board may determine; or

 

(5)                                 by any combination of the above permitted
forms of payment.

 

(h)                                Limitation on Repricing.  Unless such action
is approved by the Company’s stockholders: (i) no outstanding Option granted
under the Plan may be amended to provide an exercise price per share that is
lower than the then-current exercise price per share of such outstanding Option
(other than adjustments pursuant to Section 10) and (ii) the Board may not
cancel any outstanding option (whether or not granted under the Plan) and grant
in substitution therefor new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option.

 

6.                                      Director Options.

 

(a)                                 Initial Grant.  Upon the commencement of
service on the Board by any individual who is not then an employee of the
Company or any subsidiary of the Company, the Company shall grant to such person
a Nonstatutory Stock Option to purchase 7,500 shares of Common Stock (subject to
adjustment under Section 10).

 

(b)                                Annual Grant.  On the date of each annual
meeting of stockholders of the Company, the Company shall grant to each member
of the Board of Directors of the Company who is both serving as a director of
the Company immediately prior to and immediately following such annual meeting
and who is not then an employee of the Company or any of its subsidiaries, a
Nonstatutory Stock Option to purchase 7,500 shares of Common Stock (subject to
adjustment under Section 10); provided, however, that a director shall not be
eligible to receive an option grant under this Section 6(b) until such director
has served on the Board for at least twelve months.

 

(c)                                 Terms of Director Options.  Options granted
under this Section 6 shall (i) have an exercise price equal to the closing sale
price (for the primary trading session) of the Common Stock on The Nasdaq Stock
Market or the national securities exchange on which the Common Stock is then
traded on the trading date immediately prior to the date of grant (and if the
Common Stock is not then traded on The Nasdaq Stock Market or a national
securities exchange, the Fair Market Value of the Common Stock on such date),
(ii) vest in three equal annual installments beginning on the first anniversary
of the date of grant provided that the individual has continued to serve on the
Board until at least the Annual Meeting of Stockholders immediately preceding
such vesting date provided that no additional vesting shall take place after the
Participant ceases to serve as a director and further provided that the Board
may provide for accelerated vesting in the case of death, disability, attainment
of mandatory retirement age or retirement following at least 10 years of
service, (iii) expire on the earlier of 10 years from the date of grant or
90 days following cessation of service on the Board and (iv) contain such other
terms and conditions as the Board shall determine.

 

4

--------------------------------------------------------------------------------


 

7.                                      Stock Appreciation Rights.

 

(a)                                 General.  The Board may grant Awards
consisting of a Stock Appreciation Right (“SAR”) entitling the holder, upon
exercise, to receive an amount in Common Stock or cash or a combination thereof
(such form to be determined by the Board) determined by reference to
appreciation, from and after the date of grant, in the fair market value of a
share of Common Stock. The date as of which such appreciation or other measure
is determined shall be the exercise date.

 

(b)                                Grants.  Stock Appreciation Rights may be
granted in tandem with, or independently of, Options granted under the Plan.

 

(1)                                 Tandem Awards.  When Stock Appreciation
Rights are expressly granted in tandem with Options, (i) the Stock Appreciation
Right will be exercisable only at such time or times, and to the extent, that
the related Option is exercisable (except to the extent designated by the Board
in connection with a Reorganization Event) and will be exercisable in accordance
with the procedure required for exercise of the related Option; (ii) the Stock
Appreciation Right will terminate and no longer be exercisable upon the
termination or exercise of the related Option, except to the extent designated
by the Board in connection with a Reorganization Event and except that a Stock
Appreciation Right granted with respect to less than the full number of shares
covered by an Option will not be reduced until the number of shares as to which
the related Option has been exercised or has terminated exceeds the number of
shares not covered by the Stock Appreciation Right; (iii) the Option will
terminate and no longer be exercisable upon the exercise of the related Stock
Appreciation Right; and (iv) the Stock Appreciation Right will be transferable
only with the related Option.

 

(2)                                 Independent SARs.  A Stock Appreciation
Right not expressly granted in tandem with an Option will become exercisable at
such time or times, and on such conditions, as the Board may specify in the SAR
Award.

 

(c)                                 Grant Price.  The grant price or exercise
price of an SAR shall not be less than 100% of the Fair Market Value per share
of Common Stock on the date of grant of the SAR.

 

(d)                                Term.  The term of an SAR shall not be more
than 10 years from the date of grant.

 

(e)                                 Exercise.  Stock Appreciation Rights may be
exercised by delivery to the Company of a written notice of exercise signed by
the proper person or by any other form of notice (including electronic notice)
approved by the Board, together with any other documents required by the Board.

 

8.                                      Restricted Stock; Restricted Stock
Units.

 

(a)                                 General.  The Board may grant Awards
entitling recipients to acquire shares of Common Stock (“Restricted Stock”),
subject to the right of the Company to repurchase all or part of such shares at
their issue price or other stated or formula price (or to require forfeiture of
such shares if issued at no cost) from the recipient in the event that
conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award. Instead of granting Awards for Restricted Stock, the
Board may grant Awards entitling the recipient to receive shares of Common Stock
to be delivered at the time such shares of Common Stock vest (“Restricted Stock
Units”) (Restricted Stock and Restricted Stock Units are each referred to herein
as a “Restricted Stock Award”).

 

(b)                                Limitations on Vesting.

 

(1)                                 Restricted Stock Awards that vest based on
the passage of time alone shall be zero percent vested prior to the first
anniversary of the date of grant, no more than 331/3% vested prior to the second
anniversary of the date of grant, and no more than 662/3% vested prior to the
third anniversary of the date of grant. Restricted Stock Awards that vest upon
the passage of time and

 

5

--------------------------------------------------------------------------------


 

provide for accelerated vesting based on performance shall not vest prior to the
first anniversary of the date of grant. This subsection (8)(b)(1) shall not
apply to Awards granted pursuant to Section 11(i).

 

(2)                                 Notwithstanding any other provision of this
Plan, the Board may, in its discretion, either at the time a Restricted Stock
Award is made or at any time thereafter, waive its right to repurchase shares of
Common Stock (or waive the forfeiture thereof) or remove or modify any part or
all of the restrictions applicable to the Restricted Stock Award, provided that
the Board may only exercise such rights in extraordinary circumstances which
shall include, without limitation, death or disability of the Participant;
estate planning needs of the Participant; a merger, consolidation, sale,
reorganization, recapitalization, or change in control of the Company; or any
other nonrecurring significant event affecting the Company, a Participant or the
Plan.

 

(c)                                 Terms and Conditions for all Restricted
Stock Awards.  The Board shall determine the terms and conditions of a
Restricted Stock Award, including the conditions for vesting and repurchase (or
forfeiture) and the issue price, if any.

 

(d)                                Additional Provisions Relating to Restricted
Stock.

 

(1)                                 Dividends.  Participants holding shares of
Restricted Stock will be entitled to all ordinary cash dividends paid with
respect to such shares, unless otherwise provided by the Board. If any dividends
or distributions are paid in shares, or consist of a dividend or distribution to
holders of Common Stock other than an ordinary cash dividend, the shares, cash
or other property will be subject to the same restrictions on transferability
and forfeitability as the shares of Restricted Stock with respect to which they
were paid. Each dividend payment will be made no later than the end of the
fiscal year in which the dividends are paid to shareholders of that class of
stock or, if later, the 15th day of the third month following the date the
dividends are paid to shareholders of that class of stock.

 

(2)                                 Stock Certificates.  The Company may require
that any stock certificates issued in respect of shares of Restricted Stock
shall be deposited in escrow by the Participant, together with a stock power
endorsed in blank, with the Company (or its designee). At the expiration of the
applicable restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
“Designated Beneficiary” shall mean the Participant’s estate.

 

(e)                                 Additional Provisions Relating to Restricted
Stock Units.

 

(1)                                 Settlement.  Upon the vesting of and/or
lapsing of any other restrictions (i.e., settlement) with respect to each
Restricted Stock Unit, the Participant shall be entitled to receive from the
Company one share of Common Stock or an amount of cash equal to the Fair Market
Value of one share of Common Stock, as provided in the applicable Award
agreement. The Board may, in its discretion, provide that settlement of
Restricted Stock Units shall be deferred, on a mandatory basis or at the
election of the Participant.

 

(2)                                 Voting Rights.  A Participant shall have no
voting rights with respect to any Restricted Stock Units.

 

(3)                                 Dividend Equivalents.  To the extent
provided by the Board, in its sole discretion, a grant of Restricted Stock Units
may provide Participants with the right to receive an amount equal to any
dividends or other distributions declared and paid on an equal number of
outstanding shares of Common Stock (“Dividend Equivalents”). Dividend
Equivalents may be paid currently or

 

6

--------------------------------------------------------------------------------


 

credited to an account for the Participants, may be settled in cash and/or
shares of Common Stock and may be subject to the same restrictions on transfer
and forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.

 

9.                                      Other Stock Unit Awards.

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future and Awards
providing cash bonuses based solely on achievement of the performance goals set
forth in Section 11(i). Such Other Stock Unit Awards shall also be available as
a form of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which a Participant is otherwise entitled.
Other Stock Unit Awards may be paid in shares of Common Stock or cash, as the
Board shall determine. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock Unit Award, including any
purchase price applicable thereto.

 

10.                                Adjustments for Changes in Common Stock and
Certain Other Events.

 

(a)                                 Changes in Capitalization.  In the event of
any stock split, reverse stock split, stock dividend, recapitalization,
combination of shares, reclassification of shares, spin-off or other similar
change in capitalization or event, or any dividend or distribution to holders of
Common Stock other than an ordinary cash dividend, (i) the number and class of
securities available under this Plan, (ii) the sub-limits set forth in
Section 4(b), (iii) the number and class of securities and exercise price per
share of each outstanding Option and each Option issuable under Section 6,
(iv) the share- and per-share provisions and the exercise price of each Stock
Appreciation Right, (v) the number of shares subject to and the repurchase price
per share subject to each outstanding Restricted Stock Award and (vi) the share-
and per-share-related provisions and the purchase price, if any, of each
outstanding Other Stock Unit Award, shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable) to the extent
determined by the Board. Without limiting the generality of the foregoing, in
the event the Company effects a split of the Common Stock by means of a stock
dividend and the exercise price of and the number of shares subject to such
Option are adjusted as of the date of the distribution of the dividend (rather
than as of the record date for such dividend), then an optionee who exercises an
Option between the record date and the distribution date for such stock dividend
shall be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

 

(b)                                Reorganization Events.

 

(1)                                 Definition.  A “Reorganization Event” shall
mean: (a) any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any exchange of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange transaction or (c) any
liquidation or dissolution of the Company.

 

(2)                                 Consequences of a Reorganization Event on
Awards Other than Restricted Stock Awards.  In connection with a Reorganization
Event, the Board shall take any one or more of the following actions as to all
or any outstanding Awards other than Restricted Stock Awards on such terms as
the Board determines: (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof),

 

7

--------------------------------------------------------------------------------


 

(ii) upon written notice to a Participant, provide that the Participant’s
unexercised Options or other unexercised Awards will terminate immediately prior
to the consummation of such Reorganization Event unless exercised by the
Participant within a specified period following the date of such notice,
(iii) provide that outstanding Awards shall become exercisable, realizable, or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to a Participant equal to the excess, if any, of (A) the Acquisition
Price times the number of shares of Common Stock subject to the Participant’s
Options or other Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Options or other Awards, in exchange for the termination of such Options or
other Awards and any applicable tax withholdings, (v) provide that, in
connection with a liquidation or dissolution of the Company, Awards shall
convert into the right to receive liquidation proceeds (if applicable, net of
the exercise price thereof) and (vi) any combination of the foregoing.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

(3)                                 Consequences of a Reorganization Event on
Restricted Stock Awards.  Upon the occurrence of a Reorganization Event other
than a liquidation or dissolution of the Company, the repurchase and other
rights of the Company under each outstanding Restricted Stock Award shall inure
to the benefit of the Company’s successor and shall, unless the Board determines
otherwise, apply to the cash, securities or other property which the Common
Stock was converted into or exchanged for pursuant to such Reorganization Event
in the same manner and to the same extent as they applied to the Common Stock
subject to such Restricted Stock Award. Upon the occurrence of a Reorganization
Event involving the liquidation or dissolution of the Company, except to the
extent specifically provided to the contrary in the instrument evidencing any
Restricted Stock Award or any other agreement between a Participant and the
Company, all restrictions and conditions on all Restricted Stock Awards then
outstanding shall automatically be deemed terminated or satisfied.

 

8

--------------------------------------------------------------------------------


 

11.                                General Provisions Applicable to Awards

 

(a)                                 Transferability of Awards.  Awards shall not
be sold, assigned, transferred, pledged or otherwise encumbered by the person to
whom they are granted, either voluntarily or by operation of law, except by will
or the laws of descent and distribution or, other than in the case of an
Incentive Stock Option, pursuant to a qualified domestic relations order, and,
during the life of the Participant, shall be exercisable only by the
Participant; provided, however, that the Board may permit or provide in an Award
for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if,
with respect to such proposed transferee, the Company would be eligible to use a
Form S-8 for the registration of the sale of the Common Stock subject to such
Award under the Securities Act of 1933, as amended; provided, further, that the
Company shall not be required to recognize any such transfer until such time as
the Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

 

(b)                                Documentation.  Each Award shall be evidenced
in such form (written, electronic or otherwise) as the Board shall determine.
Each Award may contain terms and conditions in addition to those set forth in
the Plan.

 

(c)                                 Board Discretion.  Except as otherwise
provided by the Plan, each Award may be made alone or in addition or in relation
to any other Award. The terms of each Award need not be identical, and the Board
need not treat Participants uniformly.

 

(d)                                Termination of Status.  The Board shall
determine the effect on an Award of the disability, death, termination of
employment, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, or the Participant’s legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award.

 

(e)                                 Withholding.  The Participant must satisfy
all applicable federal, state, and local or other income and employment tax
withholding obligations before the Company will deliver stock certificates or
otherwise recognize ownership of Common Stock under an Award. The Company may
decide to satisfy the withholding obligations through additional withholding on
salary or wages. If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise or release from forfeiture of an
Award or, if the Company so requires, at the same time as is payment of the
exercise price unless the Company determines otherwise. If provided for in an
Award or approved by the Board in its sole discretion, a Participant may satisfy
such tax obligations in whole or in part by delivery of shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value; provided, however, except as otherwise provided by the
Board, that the total tax withholding where stock is being used to satisfy such
tax obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares surrendered to satisfy tax withholding requirements
cannot be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements.

 

(f)                                   Amendment of Award.  Except as otherwise
provided in Section 5(h), the Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an

 

9

--------------------------------------------------------------------------------


 

Incentive Stock Option to a Nonstatutory Stock Option, provided either (i) that
the Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant or (ii) that the change is
permitted under Section 10 hereof.

 

(g)                                Conditions on Delivery of Stock.  The Company
will not be obligated to deliver any shares of Common Stock pursuant to the Plan
or to remove restrictions from shares previously delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules or regulations.

 

(h)                                Acceleration.  The Board may at any time
provide that any Award shall become immediately exercisable in full or in part,
free of some or all restrictions or conditions, or otherwise realizable in full
or in part, as the case may be.

 

(i)                                    Performance Awards.

 

(1)                                 Grants.  Restricted Stock Awards and Other
Stock Unit Awards under the Plan may be made subject to the achievement of
performance goals pursuant to this Section 11(i) (“Performance Awards”). With
respect to Other Stock Unit Awards providing a cash bonus, the maximum amount of
such cash bonus paid to any Participant in any fiscal year shall not exceed
$2,000,000.

 

(2)                                 Committee.  Grants of Performance Awards to
any Covered Employee intended to qualify as “performance-based compensation”
under Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be deemed to be references to such Committee or subcommittee. “Covered
Employee” shall mean any person who is a “covered employee” under
Section 162(m)(3) of the Code.

 

(3)                                 Performance Measures.  For any Award that is
intended to qualify as Performance-Based Compensation, the Committee shall
specify that the degree of granting, vesting and/or payout shall be subject to
the achievement of one or more objective performance measures established by the
Committee, which shall be based on the relative or absolute attainment of
specified levels of one or any combination of the following: net income, revenue
or earnings each before or after, or otherwise adjusted for, discontinued
operations, cost of operations, general and administrative costs, working
capital, property plant and equipment, goodwill and intangible assets, interest,
taxes, depreciation and/or amortization; operating profit before or after
discontinued operations and/or taxes; sales or sales growth; earnings growth;
cash flow or cash position; gross margins; stock price; market share; return on
sales, assets, equity or investment, with or without adjustment for working
capital; improvement of financial ratings; achievement of balance sheet or
income statement objectives; or total shareholder return. Such goals may reflect
absolute entity or business unit performance or a relative comparison to the
performance of a peer group of entities or other external measure of the
selected performance criteria and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated. The Committee may specify that such performance measures shall be
adjusted to exclude any one or more of (i) extraordinary items, (ii) gains or
losses on the dispositions of discontinued operations, (iii) the cumulative
effects of changes in accounting principles, (iv) the writedown of any asset,
and (v) charges for restructuring and rationalization programs. Such performance

 

10

--------------------------------------------------------------------------------


 

measures: (i) may vary by Participant and may be different for different Awards;
(ii) may be particular to a Participant or the department, branch, line of
business, subsidiary or other unit in which the Participant works and may cover
such period as may be specified by the Committee; and (iii) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.

 

(4)                                 Adjustments.  Notwithstanding any provision
of the Plan, with respect to any Performance Award that is intended to qualify
as Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the cash or number of Shares payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance measures
except in the case of the death or disability of the Participant.

 

(5)                                 Other.  The Committee shall have the power
to impose such other restrictions on Performance Awards as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements for
Performance-Based Compensation.

 

12.                                Miscellaneous

 

(a)                                 No Right To Employment or Other Status.  No
person shall have any claim or right to be granted an Award, and the grant of an
Award shall not be construed as giving a Participant the right to continued
employment or any other relationship with the Company. The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

 

(b)                                No Rights As Stockholder.  Subject to the
provisions of the applicable Award, no Participant or Designated Beneficiary
shall have any rights as a stockholder with respect to any shares of Common
Stock to be distributed with respect to an Award until becoming the record
holder of such shares.

 

(c)                                 Effective Date and Term of Plan.  The Plan
shall become effective on the date the Plan is approved by the Company’s
stockholders (the “Effective Date”). No Awards shall be granted under the Plan
after the completion of 10 years from the Effective Date, but Awards previously
granted may extend beyond that date.

 

(d)                                Amendment of Plan.  The Board may amend,
suspend or terminate the Plan or any portion thereof at any time provided that
(i) to the extent required by Section 162(m), no Award granted to a Participant
that is intended to comply with Section 162(m) after the date of such amendment
shall become exercisable, realizable or vested, as applicable to such Award,
unless and until such amendment shall have been approved by the Company’s
stockholders if required by Section 162(m) (including the vote required under
Section 162(m)); (ii) no amendment that would require stockholder approval under
the rules of the NASDAQ Stock Market (“NASDAQ”) may be made effective unless and
until such amendment shall have been approved by the Company’s stockholders; and
(iii) if the NASDAQ amends its corporate governance rules so that such rules no
longer require stockholder approval of material amendments to equity
compensation plans, then, from and after the effective date of such amendment to
the NASDAQ rules, no amendment to the Plan (A) materially increasing the number
of shares authorized under the Plan (other than pursuant to Section 10),
(B) expanding the types of Awards that may be granted under the Plan, or
(C) materially expanding the class of participants eligible to participate in
the Plan shall be effective unless stockholder approval is obtained. In
addition, if at any time the approval of the Company’s stockholders is required
as to any other modification or amendment under Section 422 of the Code or any
successor provision with respect to Incentive Stock Options, the Board may not
effect such modification or amendment without such approval. No Award shall be
made that is conditioned upon stockholder approval of any amendment to the Plan.

 

11

--------------------------------------------------------------------------------


 

(e)                                 Provisions for Foreign Participants.  The
Board may modify Awards or Options granted to Participants who are foreign
nationals or employed outside the United States or establish subplans or
procedures under the Plan to recognize differences in laws, rules, regulations
or customs of such foreign jurisdictions with respect to tax, securities,
currency, employee benefit or other matters.

 

(f)                                   Compliance with Section 409A of the Code. 
Except as provided in individual Award agreements initially or by amendment, if
and to the extent any portion of any payment, compensation or other benefit
provided to a Participant in connection with his or her employment termination
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Participant is a specified employee
as defined in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company
in accordance with its procedures, by which determination the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Code Section 409A) (the “New Payment Date”), except as Code
Section 409A may then permit. The aggregate of any payments that otherwise would
have been paid to the Participant during the period between the date of
separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.

 

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Code Section 409A but do not to
satisfy the conditions of that section.”

 

(g)                                Governing Law.  The provisions of the Plan
and all Awards made hereunder shall be governed by and interpreted in accordance
with the laws of the State of Delaware, excluding choice-of-law principles of
the law of such state that would require the application of the laws of a
jurisdiction other than such state.

 

12

--------------------------------------------------------------------------------